--------------------------------------------------------------------------------

THE SYMBOL “*****” DENOTES PLACES WHERE PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. SUCH MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Exhibit 10.24

BUSINESS AND ROYALTY AGREEMENT

     This Business and Royalty Agreement (this “Agreement”) is made and entered
into as of the 6th day of February, 2008, by and between Global Energy, Inc., a
corporation organized and existing under the laws of the State of Nevada
(“Global”), and Covanta Energy Corporation, a corporation organized and existing
under the laws of the State of Delaware (“Covanta”).

     WHEREAS, AlphaKat GmbH, a company organized and existing under the laws of
Germany (“AK”), owns or has certain rights to a proprietary technology developed
by Dr. Christian Koch to convert waste material which contains hydrocarbons into
diesel (as further defined below, the “Technology”);

     WHEREAS, AK and Global formed AlphaKat - Global Energy GmbH, a company
organized and existing under the laws of Germany (“Licensor”), to market the
Technology in accordance with the agreements entered into by AK and Global;

     WHEREAS, Global has the right to develop projects using the Technology in
the United States and China on an exclusive basis and in other countries,
including the United Kingdom and the Republic of Ireland, on a non-exclusive
basis; and

     WHEREAS, consistent with the terms of the License Agreement (as defined
below), Covanta and Global want to enter into an agreement whereby Global grants
to Covanta such exclusive and non-exclusive rights for the development of
projects using the Technology in the United States, China, the United Kingdom
and the Republic of Ireland as and to the extent held by Global (but without
representation by Global with respect to the nature or scope of any such
rights), all on the terms and conditions set forth herein;

     NOW, THEREFORE, in light of the mutual premises set forth herein and other
good and valuable consideration, the receipt and the sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows.

ARTICLE 1 – DEFINITIONS AND INTERPRETATION

Section 1.1 Capitalized Terms. Unless otherwise specified herein, the following
capitalized terms shall have the following meanings:

     “Affiliate” means, in relation to any Person, any other Person that
controls, is controlled by, or is in common control with, such Person. For the
purpose of this definition, control means the direct or indirect control of
fifty percent (50%) or more of the voting rights in such Person or the power to
direct the management or policies of such

--------------------------------------------------------------------------------

Person, whether by operation of law, by contract or otherwise. Except as shall
otherwise be expressly provided in this Agreement, and for the avoidance of any
doubt, as of the Effective Date, (i) Licensor and AK are Affiliates and (ii)
Licensor and Global are Affiliates, but AK and Global are not Affiliates.

     “Agreement” has the meaning set forth in the first paragraph hereof.

     “AK” means AlphaKat GmbH, a company organized and existing under the laws
of Germany, and its successors and permitted assigns.

     “Assumptions” has the meaning set forth in Section 5.3.

     “Carve-Out Project” has the meaning set forth in Section 2.2.

     “Contracted Waste” means all non-hazardous waste, regardless of the source
of such waste, which is under contract to be delivered to Covanta or any of its
Affiliates for disposal in, or processing by, one of the facilities owned or
operated by Covanta or any of its Affiliates.

     “Commercial Waste” means all non-hazardous solid waste that is collected
from commercial establishments, including residential apartment buildings,
office buildings, restaurants, industrial parks, all other business facilities
and all recyclable materials from recycling facilities.

     “Competitor” means a Competitor of Covanta or a Competitor of Global, as
the context requires.

     “Competitor of Covanta” means a Person, directly or through Affiliates,
engaged primarily in the waste disposal business, including the energy from
waste business.

     “Competitor of Global” means a Person, directly or through Affiliates,
engaged primarily in the business of selling equipment that converts waste or
organic feedstock(s) containing hydrocarbon materials into diesel fuel or any
Person that is involved primarily in the development of such equipment or the
technology on which it is based.

     “Consulting Agreement” means the Consulting Agreement entered into by
Global and Trianon dated October 20, 2007, a copy of which has been provided to
Covanta.

     “Covanta” has the meaning set forth in the first paragraph hereof and
includes its successors and permitted assigns.

     “Covanta Rights” has the meaning set forth in Section 2.1.

     “Default” has the meaning set forth in Section 7.1.

     “Demonstration Plant” has the meaning set forth in the License Agreement.

Execution Copy 2

--------------------------------------------------------------------------------

     “Dispute” has the meaning set forth in Section 9.1.

     “DP Site” has the meaning set forth in Section 4.2(b) .

     “DP System” has the meaning set forth in Section 4.2.

     “Effective Date” has the meaning set forth in Section 6.1.

     “Election Notice” has the meaning set forth in Section 4.2.

     “Excluded Projects” has the meaning set forth in Section 2.3(a)

     “Extended Period” has the meaning set forth in the License Agreement.

     “Feedstock” means Household Waste, Contracted Waste, Commercial Waste or
Radial Biomass, as the case may be.

     “Global” means Global Energy, Inc., a Nevada corporation.

     “Governmental Organization” has the meaning set forth in the License
Agreement.

     “Household Waste” means all non-hazardous, post-recycled municipal solid
waste which is collected from residences, which waste is of the type normally
accepted for processing at waste to energy facilities in the United States,
China, the United Kingdom or the Republic of Ireland, as the case may be.

     “ICC” means the International Chamber of Commerce.

     “ICC Rules” has the meaning set forth in Section 9.1(c) .

     “Improvements” means all the techniques, enhancements, modifications,
changes, experience, methods, information, data or knowledge that will be
created or acquired in the future relating to the Technology and/or the
manufacturing of such components for Systems (whether or not patentable, useful
or workable) through the implementation, development, testing and improvement of
the Technology.

     “Initial Period” has the meaning set forth in the License Agreement.

     “Interim Period” has the meaning set forth in the License Agreement.

     “KDV 500” means the system of components, including all of the structural
steel, piping, pumps, vessels, control systems, wiring, two proprietary “mixing
turbine pumps” and the operations, maintenance and start-up manuals provided by
AK, to convert

Execution Copy 3

--------------------------------------------------------------------------------

hydrocarbon feedstock, including any Feedstock, into diesel oil using the
Technology which is capable of producing a minimum of 500 liters of diesel oil
per hour.

     “License Agreement” means the License Agreement entered into by Covanta and
Licensor of even date herewith, a copy of which has been provided to Global.

     “Licensor” has the meaning set forth in the second recital hereto and
includes its successors and permitted assigns.

     “LLCA” has the meaning set forth in Section 2.3(g) .

     “Parties” means Global and Covanta.

     “Party” means Global or Covanta, as the case may be.

     “Person” means any natural person, corporation, company, partnership,
business trust, governmental authority or other entity.

     “Project” means a project which is initiated, developed and owned by
Covanta, a Covanta Affiliate or a Governmental Organization, in whole or in
part, to convert a Feedstock to diesel using the Technology in Territory A or
Territory B.

     “Project Company” has the meaning set forth in Section 2.3(g) .

     “Purchase Order” has the meaning set forth in the License Agreement.

     “Radial Biomass” means biomass, including wood, wood waste and other types
of cellulosic materials which are collected within or from an area within a 100
mile radius of any biomass facility that is owned by Covanta or an Affiliate of
Covanta in the states of California or New York as of the Effective Date.

     “Royalty” has the meaning set forth in Section 5.1.

     “System” means any system of components, whether it is in existence today
or developed hereafter, including all of the structural steel, piping, pumps,
vessels, control systems, wiring, the proprietary “mixing turbine pump(s),” any
new components of any future system of components and all of the operations,
maintenance and start-up manuals provided by AK, to convert hydrocarbon
feedstock, including any Feedstock, into diesel oil using the Technology,
including, for the avoidance of doubt, the KDV 500.

     “Technology” has the meaning set forth in the License Agreement.

     “Territory A” means the United States.

     “Territory B” means China, the United Kingdom and the Republic of Ireland.

Execution Copy 4

--------------------------------------------------------------------------------

     “Trianon” means Trianon Partners, a Nevada corporation, and its successors
and assigns.

Section 1.2 Interpretation. In this Agreement, unless otherwise indicated or
required by the context:

     (a) Reference to and the definition of any document (including this
Agreement) or any applicable law shall be deemed a reference to such document or
applicable law as it may be amended, supplemented, revised or modified from time
to time;

     (b) All references to an “Article,” “Section” or “Exhibit” are to an
Article or Section hereof or to an Exhibit attached hereto;

     (c) Article and Section headings and other captions are for the purpose of
reference only and do not limit or affect the meaning of the terms and
provisions hereof;

     (d) Defined terms in the singular include the plural and vice versa, and
the masculine, feminine and neuter gender include all genders;

     (e) The words “hereof,” “herein” and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement;

     (f) The words “include,” “includes” and “including” mean include, includes,
and including “without limitation” and “without limitation by specification;”
and

     (g) The phrase “exclusive right(s)” as used herein is intended to have the
same meaning as the term “Full Right(s)” as used and defined in the License
Agreement and the phrase “non-exclusive right(s)” as used herein is intended to
have the same meaning as the term “Qualified Right(s)” as used and defined in
the License Agreement.

ARTICLE 2 – RELATIONSHIP AND RIGHTS OF THE PARTIES

Section 2.1 Rights of Covanta. Subject to the terms of this Agreement, and
intending to be consistent with the terms and conditions of the License
Agreement, during the Interim Period, the Initial Period and the Extended
Period, Global hereby grants to Covanta to the extent now or hereafter held by
Global during the term of this Agreement (the “Covanta Rights”):

     (a) The exclusive right in Territory A (subject to the rights of Licensor
with respect to Carve-Out Projects) and the non-exclusive right in Territory B
to use, practice and make Improvements to the Technology for Projects using
Household Waste; except that Licensor shall retain the right to develop
Carve-Out Projects within Territory A as set forth in Section 2.2;

Execution Copy 5

--------------------------------------------------------------------------------

     (b) The exclusive right in Territory A and Territory B to use, practice and
make Improvements to the Technology in connection with Projects using Contracted
Waste;

     (c) The exclusive right in the applicable areas of Territory A to use,
practice and make Improvements to the Technology in connection with Projects
using Radial Biomass;

     (d) The non-exclusive right in Territory A and Territory B to use, practice
and make Improvements to the Technology in connection with Projects using
Commercial Waste; and

     (e) To sell Systems to Governmental Organizations as is permitted by
Section 2.5 of the License Agreement.

Global expressly agrees that it shall not do anything in connection with the
Technology, during the term of the License Agreement, which is inconsistent with
any of the exclusive rights granted by Licensor to Covanta as part of the
Covanta Rights regardless of whether such rights have been or will be granted to
Global by Licensor. For the avoidance of doubt, Covanta shall be entitled to
exercise any or all of the license rights granted to it in the Technology itself
or through any of its Affiliates, but Covanta shall not have the right to issue
sublicenses to any Person other than an Affiliate.

Section 2.2 Carve-Out Projects. The term “Carve-Out Project” shall mean any
project using the Technology that is initiated and developed by Global which is
comprised of a maximum of four (4) KDV 500s (or its equivalent in output
capacity in other Systems), such number of KDV 500s to be reduced if it is
necessary for the project to process more than 125 tons of Household Waste to
meet the maximum diesel output capacity of the four (4) Systems in a county,
township or other geographic area in Territory A where the amount of Household
Waste collected is 125 tons per day or less. Prior to the date that Covanta has
satisfied the requirements set forth in Section 2.1(a) of the License Agreement,
Global shall not have the right to develop Carve-Out Projects. Following the
date that Covanta has satisfied the requirements set forth in Section 2.1(a) of
the License Agreement, Global shall have the right to develop Carve-Out
Projects, subject to the following procedures:

     (a) Pre-Approval Notice. If Global is contacted by a Person interested in a
project that will process Household Waste using the Technology or if Global is
interested in pursuing potential projects that will process Household Waste
using the Technology in a particular geographic area, Global shall have the
right to notify Covanta, in writing, about the project opportunity (a
“Pre-Approval Notice”) and ask Covanta to confirm, in writing, whether it agrees
that a project to process Household Waste using the Technology in such
geographic area will qualify as a Carve-Out Project. Covanta shall not
unreasonably withhold such confirmation and shall respond to each such
Pre-Approval Notice in writing within thirty (30) days of the receipt thereof.
If Covanta fails

Execution Copy 6

--------------------------------------------------------------------------------

to respond to any Pre-Approval Notice within such thirty (30) day period, such
failure shall be deemed to be an approval.

     (b) Carve-Out Project Notice. If Global decides to pursue a Carve-Out
Project (whether such project has been the subject of a Pre-Approval Notice or
not), Global shall provide a written notice to Covanta (a “Carve-Out Project
Notice”) to advise Covanta that Global is proceeding with a Carve-Out Project,
such notice to include as much detail about the project as available at the
time, including the name of the project, the geographic area in which the
project is located, information about the collection of waste in such area to
support the conclusion that the project qualifies as a Carve-Out Project (unless
Covanta has already confirmed that such project qualifies as a Carve-Out Project
in its response to a prior Pre-Approval Notice or is deemed to have confirmed it
pursuant to Section 1.2(a)), the supplier of the Household Waste for the
project, any commercial terms regarding the tipping fees for the project and
potential off-take arrangements, an estimate of the cost of developing the
project, the pro forma for the project, if available, and any other information
which is available to Global that might be relevant to Covanta in making a
decision whether to jointly pursue the development of such project with Global.
Covanta shall have forty-five (45) days from the receipt of the Carve-Out
Project Notice to review the project information and decide whether Covanta
wants to jointly develop the project with Global (Covanta to have the right to
provide sixty-five percent (65%) of the equity required for the project, subject
to the obligation to fund sixty-five percent (65%) of the development costs).
During the forty-five (45) day period, Global shall use all reasonable business
efforts to respond to any questions raised by Covanta and the Parties shall meet
to discuss the project if either Party requests to do so. Unless the Parties
have otherwise agreed to jointly develop the project and on what terms, Covanta
shall provide a written notice to Global prior to the expiration of the
forty-five (45) day period indicating whether Covanta wants to jointly pursue
the project with Global. If Covanta fails to respond in a timely manner to a
Carve-Out Project Notice, it shall be deemed the delivery of a written notice
that Covanta is not interested in jointly developing such project.

     (c) Proceeding with Carve-Out Project. If Covanta decides to proceed
jointly with Global in developing a Carve-Out Project, the Parties shall
cooperate together, in good faith, to document the basic business arrangements
as soon as practicable, in writing, so that the joint development of the Project
can proceed. If Covanta decides that it does not want to proceed jointly with
Global in pursuing a Carve-Out Project (or if Covanta is deemed to have decided
not to proceed jointly), then Global, subject to the provisions of Section
2.2(d), shall be entitled to proceed with such Carve-Out Project on its own.

     (d) Disputes. Notwithstanding anything which may be contained herein to the
contrary, if Covanta believes that a project does not qualify as a Carve-Out
Project and Global disputes such claim, then, if the Parties cannot resolve
their differences, the issue shall be considered a Dispute and it shall be
resolved in accordance with the provisions of Article 9.

Execution Copy 7

--------------------------------------------------------------------------------

Section 2.3 Project Investment Rights of Global. Covanta hereby grants to Global
the right to invest equity in the Projects being developed by Covanta during the
Initial Period and the Extended Period and which are to be owned by Covanta or a
Covanta Affiliate, subject to the further provisions and procedures of this
Section 2.3.

     (a) Excluded Projects. Global shall not have the right to invest equity in
(i) any Projects developed by Covanta that will be owned by a Governmental
Organization, (ii) the Demonstration Plant and (iii) up to ten (10) individual
Systems that Covanta has the right to purchase through Licensor for use by
Covanta at any of its waste to energy plants in Territory A and which will be
owned by Covanta or a Covanta Affiliate (the “Excluded Projects”).

     (b) Equity Investment Notice. If Covanta decides to pursue any Project that
is not an Excluded Project, Covanta shall provide a written notice to Global (an
“Equity Investment Notice”) to advise Global that Covanta is proceeding with the
Project, such notice to include as much detail about the Project as is available
at the time, including the name of the Project, the supplier of the Feedstock
for the Project, any commercial terms regarding the tipping fees for the Project
and potential off-take arrangements, an estimate of the cost of developing the
Project, the pro forma for the Project, if available, and any other information
which is available to Covanta that might be relevant to Global making a decision
to invest equity in such Project. Global shall have forty-five (45) days from
the receipt of the Equity Investment Notice to review the information about the
Project and decide whether Global wants to invest equity in the Project. During
the forty-five (45) day period, Covanta shall use all reasonable business
efforts to respond to any questions raised by Global and the Parties shall meet
to discuss the Project if either Party requests to do so. Global shall have the
right, in its sole discretion, to invest up to thirty-five percent (35%) of the
total required equity for each Project which is the subject of an Equity
Investment Notice, but in no event may Global invest less than ten percent (10%)
of the total equity in such Project. If Global elects to invest in a Project,
Global shall provide a written response to Covanta (the “Equity Commitment
Response”) prior to the expiration of the forty-five (45) day period indicating
whether Global wants to invest equity in the Project and, if so, the total
percentage of the required equity that it wants to invest. If Global fails to
respond in a timely manner to an Equity Investment Notice, it shall be deemed
the delivery of a written notice that Global is not interested in investing
equity in the Project. If the Equity Commitment Response indicates that Global
is not interested in providing any of the required equity for a Project (or
Global is deemed to have delivered such a notice), then Covanta shall be free to
pursue the Project without any further obligation to offer Global the right to
invest equity in such Project.

     (c) Equity Commitment Letter. If Global decides it wants to invest a
portion of the required equity for a Project, the Parties shall cooperate
together, in good faith, to enter into an equity commitment letter (the “Equity
Commitment Letter”) based upon the form of equity commitment letter attached
hereto as Exhibit 2 within thirty (30) days of the receipt of the Equity
Commitment Response, which letter shall set forth (i) the total anticipated
equity investment for the Project, (ii) a tentative schedule for the funding of
the equity for the Project which shall be based on the anticipated terms for the
relevant

Execution Copy 8

--------------------------------------------------------------------------------

Purchase Order and the costs and installation schedule for the balance of the
Project, (iii) the percentage of the total required equity to be provided by
Global (up to a maximum of thirty-five percent (35%) of the total required
equity but not less than ten percent (10%) of the total required equity) and
(iv) any such other terms as the Parties may mutually agree. Global acknowledges
and agrees that the anticipated equity investment and equity funding schedule
will only be an estimate and that the ultimate equity investment and equity
funding schedule shall be what is required for the Project.

     (d) Recovery of Development Costs. Global recognizes that Covanta will be
incurring development costs in connection with each of the Projects in which
Global has decided to make an equity investment, including burdened costs for
its own personnel that are working on the development of the Project. To
minimize difficulties associated with tracking its development costs, the
Parties agree that Covanta shall be reimbursed from the initial equity
investment made by the Parties in a particular Project for all of the third
party development costs incurred by Covanta plus a development fee equal to One
Hundred Thousand Dollars ($100,000) for each KDV 500 that is installed as part
of the Project (such amount to be increased if the Project uses a System other
than a KDV 500 in proportion to the increased diesel output of the System
installed), but in no event shall the development fee for a Project exceed the
sum of One Million Dollars ($1,000,000). For each of the Projects in which
Global decides to invest, Covanta shall provide Global with a schedule of the
third party development costs that Covanta has incurred, together with copies of
the invoices in support of such costs.

     (e) Equity Investment into Project. Prior to the execution of a Purchase
Order for the Systems required for a Project, Covanta shall provide Global with
an update of the total expected equity required for the Project and an updated
schedule for the contribution of the equity. All equity invested in a Project
shall be invested as a capital contribution to the limited liability company to
be established by Covanta and Global for the Project. If a scheduled equity
funding commitment is pending and Global determines that it will not be able to
fund all or part of such obligation, Global shall promptly provide written
notice to Covanta (which shall in no event be less than ten (10) days’ prior to
the date that such funding is due) indicating the amount, if any, of the equity
that Global will fund on such date. If Global fails to timely fund an equity
funding commitment in accordance with the final equity funding schedule for the
Project, in whole or in part, then, unless Covanta agrees otherwise in its sole
discretion, Global shall forfeit its right to fund any additional equity for the
Project and Covanta shall fund the balance of the equity that is required for
the Project. Notwithstanding anything contained herein to the contrary, if the
equity that is required for the Project exceeds the amount that was estimated by
the Parties, Global shall be entitled to fund a pro rata share of such equity as
the funds are needed. Once the Project achieves commercial operation, the
respective equity percentages of the Parties shall be determined based on the
total amount of the equity that was actually funded by each Party.

Execution Copy 9

--------------------------------------------------------------------------------

     (f) Operation and Maintenance of Projects by Covanta. During the Interim
Period, the Parties shall cooperate together in good faith to develop a standard
form of an operations and maintenance agreement (the “OMA”) pursuant to which an
Affiliate of Covanta shall be engaged to operate all Projects that will be
jointly owned by Covanta and Global. Unless the Parties otherwise agree, for the
first five (5) years following the Effective Date, the OMA shall be based on a
“cost plus” structure with a fixed annual fee of Four Hundred Thousand
($400,000) as of January 1, 2008 (such amount to be adjusted each year by the
increase in the Consumer Price Index published by the U.S. Department of Labor
Bureau of Labor Statistics CPI-U for All Urban Consumers, US City Average (Table
1)). Prior to the end of the five (5) year period, the Parties will review the
amount of the fee and whether different fixed fees should be charged for
Projects with different numbers of Systems. Under the OMA, Covanta or its
Affiliate shall be reimbursed for all direct costs of operating the Project and
for the burdened costs of the operators and all supervisory personnel dedicated
to the operation of the applicable Project.

     (g) Execution of LLCA. Each Project in which Global invests shall be owned
by a separate limited liability company (each, a “Project Company”) formed to
own and operate the Project. Prior to executing the Purchase Order for a
Project, the Parties shall negotiate, in good faith, a limited liability company
agreement (the “LLCA”) for the Project Company based on the standard form of
LLCA agreed to by the Parties, it being agreed that each Project will have its
own unique requirements that will have to be addressed in the LLCA for the
applicable Project Company. Within sixty (60) days of the execution hereof,
Covanta will provide a proposed form of LLCA that is based on the relevant
provisions of this Agreement and the key terms set forth in Exhibit 1 attached
hereto (or cause Trianon to provide such draft to the Parties). During the sixty
(60) day period following the delivery of the initial draft of the LLCA, the
Parties shall negotiate a standard form of LLCA to be used as the model for
future LLCAs to be entered into by the Parties for projects to be jointly owned
by the Parties during the Initial Period and the Extended Period. Once the
Parties have finalized the standard form of LLCA, they shall execute a document
confirming that such document is the standard form of LLCA and it shall replace
the key terms set forth in Exhibit 1.

     (h) Sale of Interest in Projects. If Covanta or Global wants to sell its
interest in any Project in which the Parties have jointly invested, the Parties
agree that any such sale shall be accomplished by the applicable Party (the
“Selling Party”) selling its membership interest in the Project Company and any
transfer by any Selling Party in contravention of the provisions of this Section
2.3(h) (whether by sale or transfer of an intermediate holding company or other
direct or indirect transfer) shall be void and of no force and effect. Any such
sale shall be subject to the restrictions and other conditions set forth in the
LLCA for the Project Company. The LLCA shall require the Selling Party to first
offer to sell the membership interest to the other Party in accordance with a
formula price or an appraisal process, as the Parties shall determine when the
standard form of LLCA is negotiated. If such other Party does not want to
purchase the membership interest from the Selling Party, the Selling Party shall
be entitled to sell the membership interest to any Person other than a
Competitor of such other Party unless such other Party consents to the sale in
writing in its sole discretion.

Execution Copy 10

--------------------------------------------------------------------------------

     (i) Financing of Projects. Global acknowledges that Covanta does not intend
to secure debt financing for each Project that is to be developed by Covanta and
that the funding for such Projects is expected to be all in the form of equity.
If Covanta elects to arrange a financing for a particular Project in which
Global has committed to invest prior to the placement of the Purchase Order for
the Systems that are required for such Project and the lender(s) for such
Project are not willing to accept the risk that Global will timely fund its
equity commitments or any of its other support obligations to the Project,
Global shall be required to provide whatever credit support is required by such
lender(s) for its equity investment and its share of any other equity support
obligations, including a letter of credit in support of such commitments. Once
Covanta has been able to secure limited recourse take-out financing for one or
more Projects, as discussed in Section 2.2(j), it will consider arranging a
tranche of limited recourse debt for Projects with a capital cost in excess of
$40 Million prior to the commencement of the construction of such Projects.
Notwithstanding anything which is contained herein to the contrary, Covanta
shall not be under any obligation whatsoever to provide a “wrap” of Global’s
equity obligation or any other credit support obligation of Global to the
lender(s).

     (j) Take-Out Financings. Covanta or the Project Company will evaluate the
ability to secure limited recourse take-out financing for multiple Projects once
they have operated successfully for a period of at least eighteen (18) months to
enable Covanta and Global to recover some or all of the equity that each has
invested in such Projects. If the overall conditions in the credit markets and
the merits of the potential financing options are favorable, Covanta shall
undertake to secure limited recourse take-out financing. If Covanta pursues such
a financing, Global agrees to cooperate with Covanta and the lender(s) in good
faith in pursuing and closing such financing. Global shall be required to
provide whatever credit support is required by such lender(s) for its share of
any equity support obligations for such take-out financing, including a letter
of credit in support of such commitments. The proceeds of any such take-out
financing shall be distributed to each Party in the ratio that such Party’s
total equity investment in all of the Projects that are the subject of such
financing bears to the total equity investment of both Parties in all such
projects.

     (k) Entitlements. In each Project in which Global Energy elects to invest,
the Parties will form a Project Company as further provided for in Section
2.3(g) to own such Project. As an owner of the Project Company, each Party (or
its Affiliate) will be entitled to its pro rata share of all of the items of
income, gain, loss, deduction and credit derived by the Project Company and its
pro rata share of the net distributable cash flow of the Project Company.

Section 2.4 EPA Certification. Covanta will use commercially reasonable efforts
during the term hereof to obtain United States Environmental Protection Agency
certification for use of the diesel oil to be produced by the Systems to be used
as a fuel in highway motor vehicles in the Unites States. Covanta shall take the
lead with respect to the necessary activities for securing such certification,
including preparing and submitting applications to, and making necessary
contacts with, the United States Environmental Protection Agency,

Execution Copy 11

--------------------------------------------------------------------------------

and Global shall reasonably cooperate with such efforts to be undertaken by
Covanta. Covanta shall track all the costs incurred in connection with the
necessary activities (including costs for necessary tests, meetings with agency
officials, third party consultants, the preparation of written reports and
applications and any government relations activities) using Covanta’s existing
cost accrual and tracking systems. Prior to incurring such costs, Covanta shall
provide Global with a schedule of the reasonably expected costs related to such
activities, the third party vendors and other expenses expected to be incurred
by Covanta for prior approval by Global and Global agrees to not unreasonably
withhold or delay its approval. The Parties agree that Covanta shall be
reimbursed by Global for fifty percent (50%) of all the costs and expenses which
are incurred by Covanta in connection with seeking such fuel certification, all
such costs to be supported by proper verification of such costs and expenses,
including invoices.

Section 2.5 Certain Sales by Licensor. The Parties acknowledge that Licensor
shall be entitled, prior to the time that Covanta has completed the purchase of
the Demonstration Plant and placed a Purchase Order and paid the deposit on five
(5) additional Systems, all as further provided for in Section 2.1(a) of the
License Agreement, to sell Systems that it would otherwise not be allowed to
sell pursuant to the terms of the License Agreement once Covanta has performed
the requirements set forth in Section 2.1(a) of the License Agreement. The
Parties acknowledge and agree that it is in their mutual best interest for
Licensor to not sell Systems in Territory A to any Person other than Covanta,
Global and Renewable Diesel, LLC, a Delaware limited liability company.
Accordingly, the Parties further agree as follows:

     (a) Notices. If any Person contacts Licensor at any time during the period
which is specified in Section 2.1(c) of the License Agreement to purchase one or
more Systems for any of the purposes which are specified in clause (ii) of
Section 2.1(c) of the License Agreement, Global shall (i) provide a written
notice of such contact to Covanta and (ii) a written notice to such Person (with
a copy of such notice to Covanta) that no Systems can be sold for such purpose
unless such Person offers Covanta, in writing, the right to invest 50 percent of
the cost of the project to be developed with such Systems and to own 50 percent
of such project (on an equal basis and terms with such Person) and the right to
operate such project. Covanta agrees it shall notify such Person and Licensor,
in writing, whether Covanta wants to be involved in such project as a 50 percent
owner and operator or waive its right to do so. The Parties acknowledge that AK
has agreed, by its acknowledgment of the terms of the License Agreement, not to
enter into a Purchase Order with such Person unless Licensor has satisfied the
notice requirements of Section 2.1(d) of the License Agreement and Covanta
elects to not participate in the project.

     (b) Notice by Covanta. Covanta shall notify the Person that wants to
purchase the System(s), in writing, with a copy to Licensor and Global, whether
Covanta wants to be involved in such project as a 50 percent owner and as the
operator or waive its right to do so.

Execution Copy 12

--------------------------------------------------------------------------------

     (c) Actions by Global. Global further agrees to take all reasonable
actions, in its capacity as 50 percent owner of Licensor, to prevent the sale of
such Systems to any Person unless all of the foregoing requirements have been
satisfied.

     (d) Penalty. If Global is aware of a potential sale of Systems by Licensor
to a Person in violation of the provisions set forth in the License Agreement
and this Section 2.5 and the sale proceeds without Covanta being given the right
to own 50 percent of the project being developed with such Systems and the right
to operate such project, Global agrees to waive its right to receive the Royalty
hereunder on a number of Systems equal to the number of Systems that are sold by
Licensor in violation of such requirements. Thus, if Licensor sells three (3)
Systems to a Person to process Household Waste for a project in the United
States without offering Covanta the right to own 50 percent of such project and
to operate the project, Global shall waive its right to the Royalty on the first
three (3) Systems purchased by Covanta.

Section 2.6 Commitment to Help Secure Refund of Purchase Order Deposit. Licensor
has agreed, pursuant to Section 2.1(a) of the License Agreement, that if Covanta
places one or more Purchase Order(s) for a total of five (5) Systems (excluding
the Purchase Order for the Demonstration Plant), makes a down payment equal to
ten percent (10%) of the Purchase Price to AK at the time such Purchase Order(s)
are placed and later decides, for any reason, to terminate the License Agreement
and give up all of its license rights thereunder, to use all reasonable business
efforts to arrange for AK or Licensor to refund such deposit to Covanta in full
or, if Covanta agrees, to apply the portion of such deposit not reimbursed to
any Purchase Order(s) that have been or are placed by Global for its own account
or for a customer of Global for a project using the Technology (with such party
reimbursing Covanta for the full amount of the deposit so credited to its
Purchase Order). Global agrees to use all reasonable business efforts to assist
Covanta in securing the refund from AK and Licensor and further agrees to apply
the deposits to future Purchase Orders placed by Global, subject to Global
agreeing to pay the full amount so credited to Covanta simultaneously with the
giving of the credit.

ARTICLE 3 – CONDITIONS TO EFFECTIVENESS

Section 3.1 Reimbursement of Payments to Trianon. On or before the Effective
Date, (i) Global shall provide Covanta with a schedule of all of the payments
made to Trianon pursuant to the Consulting Agreement and (ii) Covanta shall
reimburse Global for the full amount of such scheduled payments.

Section 3.2 Consulting Agreement with Trianon. On or before the Effective Date,
Covanta shall enter into an arrangement with Trianon to replace the Consulting
Agreement. On the Effective Date, Trianon shall provide a letter to Global and
Covanta confirming that the Consulting Agreement has been terminated.

Execution Copy 13

--------------------------------------------------------------------------------

Section 3.3 Letter Agreement. On or before the Effective Date, Global shall
provide a letter to Licensor confirming that Global accepts the granting of the
Covanta Rights and that it will not exercise any of such rights while the
License Agreement is in effect.

Section 3.4 Payment to AK. On or before the Effective Date, Covanta shall have
paid [*****] to AK as required by Section 3.6 of the License Agreement.

ARTICLE 4 – DEMONSTRATION PLANT

Section 4.1 Ownership and Financing of the Demonstration Plant. The
Demonstration Plant shall be owned by a special purpose entity to be formed and
owned by Covanta or an Affiliate of Covanta. Covanta shall be responsible for
financing 100 percent of the costs of the Demonstration Plant, including all the
costs to permit the plant, procure the components for the plant (including the
System), construct, install and start-up the plant and make the plant
operational and a reasonable amount of working capital to enable the special
purpose entity to commence the operation of the plant.

Section 4.2 Transfer of Demonstration Plant System to Global. If Covanta elects
not to proceed to the Initial Period in accordance with the provision of Section
2.2(f) of the License Agreement, Covanta shall provide a written notice to
Global simultaneously with the notice required to be provided to Licensor in
Section 2.2(f) of the License Agreement stating that it has elected not to
proceed to the Initial Period (the “Election Notice”). If Covanta elects not to
proceed to the Initial Period ), Covanta shall be obligated to transfer the
System that it purchased for the Demonstration Plant (the “DP System”) to
Global, at no cost to Global, subject to the procedures set forth below:

     (a) Notice to Covanta. If Covanta does not provide the notice to Licensor
as provided for in Section 2.2(f) of the License Agreement by the due date
specified therein or if Covanta fails to provide the Election Notice to Global
on such due date as provided for herein, Global shall have the right to notify
Covanta that it wants the DP System to be transferred to Global at any time
during the sixty (60) day period following the due date for such notices. If
Global fails to provide such notice during such sixty (60) day period, Global
shall be deemed to have decided to not have the System transferred to Global,
and Covanta shall be free to retain or dispose of the System as it sees fit
without any further obligation to Global in respect thereof.

     (b) Removal of the System from the Demonstration Plant. Upon Covanta’s
receipt of a notice from Global that it wants the DP System as is provided for
in Section 4.2(a), Covanta shall remove the DP System from the Demonstration
Plant, disassemble the DP System and place it at a location on the site of the
Demonstration Plant (the “DP Site) so that it can be picked up and removed from
such site by truck, all at Covanta’s sole cost and expense. For the avoidance of
doubt, Covanta shall not be required to remove any other portion of the
Demonstration Plant other than the DP System purchased from AK. Covanta shall
use all reasonable efforts to remove and disassemble the DP System without
damaging it, but it will not be responsible for any such damages unless

Execution Copy 14

--------------------------------------------------------------------------------

Global can show that the damages were due to an intentional act or the gross
negligence of Covanta or any of its contractor or their respective employees.

     (c) Notice to Global. Covanta shall provide an initial notice to Global
stating when it expects that the DP System will be available for pick-up in
accordance with the provisions of Section 4.2(b) and shall provide a second
notice when such work has been completed and the DP System is available for
pick-up.

     (d) Removal from the DP Site. Global will have ninety (90) days following
the receipt of the second notice provided for in Section 4.2(b) that the DP
System is available for pick-up (or such longer period as may be agreed to by
Covanta in its sole discretion), to arrange for a qualified contractor to pick
up the DP System and remove it from the DP Site at Global’s sole expense. The
contractor engaged by Global shall provide Covanta with a certificate of
insurance (reflecting all standard required coverages required for a Person
performing such work) prior to being allowed to enter onto the DP Site and shall
observe all of Covanta’s standard security procedures while on the DP Site. For
the avoidance of doubt, Global shall not be responsible for any other removal
costs or the costs associated with returning the DP Site to the condition that
it was in prior to the installation of the Demonstration Plant, any such costs
to be solely for the account of Covanta.

     (e) Title to the DP System and Condition. The DP System which is removed
from the Demonstration Plant shall be transferred to Global in its “as is” and
“where is” condition, without any representations and warranties except for good
title, free and clear of any liens.

     (f) Failure to Remove. If Global fails to remove the DP System by the date
specified in Section 4.2(d) (or notifies Covanta, in writing, that Global is not
interested in securing the DP System), Covanta shall be free to retain or
dispose of the DP System as it sees fit without any further obligation to Global
in respect thereof.

Section 4.3 Visiting the Demonstration Plant. The officers and employees of
Global shall be entitled to visit the Demonstration Plant at any time subject to
providing Covanta with twenty-four (24) hours prior notice and observing the
standard security procedures of Covanta while on the DP Site. The officers and
employees of Global shall have the right to bring all interested parties (other
than Competitors of Covanta) to observe the DP System in operation at the
Demonstration Plant subject to (i) providing Covanta with a minimum of
forty-eight (48) hours prior notice of the date and time of the proposed visit,
the names of each person that will be visiting and the company or party that
such person represents, (ii) Covanta confirming that it expects the DP System to
be operational at the time of the visit and (iii) observing the standard
security procedures of Covanta while on the DP Site. Notwithstanding the
foregoing, if Covanta does not expect the DP System to be operational on the
date of the proposed visit, the Parties shall cooperate to allow for such visit
to take place as soon thereafter as practicable. Under no circumstances will
Covanta be obligated to run any particular feedstock in the DP System during any
such visit unless Covanta agrees to do so in its sole discretion. In addition to
the foregoing

Execution Copy 15

--------------------------------------------------------------------------------

requirements, all of the Global visitors shall comply with the following: (a)
remain on the DP Site only if accompanied by a guide that is provided by
Covanta; (b) avoid any interference with the operation or maintenance of the
Demonstration Plant; (c) not be on the DP Site for more than six (6) hours; and
(d) not take any photographs, video or other digital impressions of the
Demonstration Plant or the DP Site without the express written permission of
Covanta.

Section 4.4 Access to Information. Covanta agrees to provide Global with
complete and total access to all information developed in connection with the
installation, start-up and operation of the Demonstration Plant as if Global was
a fifty percent (50%) owner of the Demonstration Plant. Such information shall
include the results of all tests, operating logs, internal reports, operations
and maintenance expenses and all other information that is applicable to the
installation and use of the Technology that is relevant to Global in its efforts
to commercialize the Technology. For the avoidance of doubt, nothing contained
in this Section 4.4 shall obligate Covanta to disclose confidential information
to Global in respect of any project that is owned or operated by Covanta on or
adjacent to the DP Site. Covanta further agrees to use all reasonable commercial
efforts to respond to inquiries from Global regarding the information that has
been provided regarding the Demonstration Plant. The Parties are aware that a
number of Improvements could be made regarding the design and fabrication of the
Technology that will enable the Demonstration Plant to be more effective and
that Covanta’s feedback from the initial start-up and operation of the
Demonstration Plant could yield additional possibilities for design and
fabrication Improvements. The Parties shall cooperate with each other and with
Licensor to work on any such Improvements to the Technology prior to AK
completing the manufacturing of the System that is ordered for the Demonstration
Plant, as well as following the delivery, start-up and operation of such System.

ARTICLE 5 – ROYALTY

Section 5.1 Calculation of the Royalty. Covanta shall pay a royalty (the
“Royalty”) to Global based on the amount of diesel that is sold by each Project
equal to ten percent (10%) of the revenue derived from the sale of such diesel
(exclusive of any taxes and any costs included in the price for the delivery of
such diesel, which costs shall be separately stated in all such agreements for
the sale of diesel) for a period of twenty (20) years from the date that the
applicable Project achieves commercial operation. With respect to the Royalty,
it is further agreed that:

     (a) For the avoidance of doubt, the Royalty will not apply to the tipping
fees that are received by a Project on the material it accepts for conversion or
to the value of any production tax credits or any other credits received by the
owner of the Project or any other revenue streams other than the sale of diesel;

Execution Copy 16

--------------------------------------------------------------------------------

     (b) Following the termination of the License Agreement, Covanta shall not
be obligated to pay the Royalty on any future Projects developed by Covanta
(excluding any Projects that have placed a purchase order for one or more
Systems prior to the date of termination or loss);

     (c) Notwithstanding anything contained herein to the contrary, Covanta
shall not be obligated to pay the Royalty with respect to (i) the Demonstration
Plant or (ii) any project other than a Project, including any projects initiated
and developed by Trianon or Global (even if Covanta invests in any such project)
except that the Royalty shall be paid on all Carve-Out Projects in which Covanta
invests;

     (d) Notwithstanding anything contained herein to the contrary, Covanta
shall not be precluded from ceasing operation of any Project if Covanta
determines that the net revenues of such Project are not sufficient to meet
expenses or if it operates the Project at an unacceptable level of profit, loss
or risk. Once the operation of any Project has been terminated, Covanta shall
not be required to pay any Royalty with respect to such Project unless and until
the operation of the Project is re-commenced; and

     (e) If Covanta wants to develop any Project on the basis that the diesel
which is produced by the Project will be given to a party involved in the
Project as consideration for its involvement, the Parties shall agree on a
method of valuing the diesel for purposes of determining the Royalty or adopt an
alternate way of calculating the Royalty for such Project.

Section 5.2 Payment of the Royalty. Covanta shall calculate the Royalties that
are due to Global for each calendar quarter and pay the amount calculated within
sixty (60) days following the end of each such calendar quarter. Covanta shall
provide a statement to Global with each payment showing the total number of
gallons of diesel fuel sold by each System or Project and the total amount paid
for such diesel fuel (unless an alternate way of calculating the Royalty for a
particular Project has been agreed to by the Parties, in which case Covanta
shall show the relevant information in support of such calculation for such
Project). Global shall be entitled to have an independent accounting firm review
Covanta’s records from time to time to verify the calculation of the Royalty
contained in a particular quarterly statement for a period of two (2) years
following the receipt of such statement. If Global disagrees with the
calculation of any Royalty payment, it shall notify Covanta of the basis of its
disagreement and the Parties shall attempt to resolve such disagreement within
sixty (60) days. If the Parties cannot resolve their disagreement within such
sixty (60) day period, either Party may treat such failure to agree as a Dispute
and require it be resolved in accordance with the procedures set forth in
Article 9.

Section 5.3 Change of Assumptions. Global acknowledges that the fixed percentage
that is specified herein for the Royalty assumes that the Demonstration Plant
will confirm the operating cost and performance inputs to be provided by Global
(the “Assumptions”), all of which are shall be confirmed in writing by the
Parties. The Assumptions will be based on a Project comprised of five (5)
Systems. If at the end of the Interim Period the actual results of the operation
of the Demonstration Plant indicate that some or all of the

Execution Copy 17

--------------------------------------------------------------------------------

Assumptions are not accurate and need to be modified, the Parties shall review
the impact of all such differences (positive and negative) as a whole through
the use of an agreed pro forma model and modify the fixed percentage for the
Royalty to compensate Covanta for any overall deterioration in Project economics
caused by all of the modifications required to the Assumptions. Once a change in
the fixed percentage for the Royalty has been agreed, the Parties shall amend
this Agreement to reflect such revised fixed percentage. If the Parties cannot
agree on the modification to be made to the fixed percentage within sixty (60)
days following the end of the Interim Period, either Party may treat such
failure to agree as a Dispute and require it be resolved in accordance with the
procedures set forth in Article 9.

Section 5.4 Sale of Systems to Governmental Organizations. If Covanta sells one
or more Systems to a Governmental Organization, Covanta shall be obligated to
pay Global the Royalty in connection with the operation of such Project and
Covanta shall price such obligation into the cost of operating such Project for
the Governmental Organization. If the Governmental Organization wants to retain
the diesel fuel produced by the Project for its own use, then the Parties shall
agree on a method of valuing the diesel for purposes of determining the Royalty
or adopt an alternative way of calculating the Royalty for such Project. In
connection with a sale of Systems to a Governmental Organization, Covanta will
disclose to the Governmental Organization Covanta’s obligation to pay such
Royalty to Global and the Use License (as defined in the License Agreement)
which is provided to the Governmental Organization for such Project or some
other agreement that benefits Global will obligate the Governmental Organization
to pay the Royalty to Global if Covanta’s agreement to operate such Project is
terminated for any reason.

ARTICLE 6 – EFFECTIVE DATE AND TERM

Section 6.1 Effective Date. This Agreement shall become effective as of the date
and year first above written (the “Effective Date”) so long as all of the
conditions specified in Article III have been satisfied or waived by the
Parties.

Section 6.2 Term of the Agreement. This Agreement shall continue in effect from
the Effective Date until December 31, 2047 unless it is terminated earlier by
either Party in accordance with the provisions of this Agreement or by the
mutual written agreement of the Parties.

ARTICLE 7 – TERMINATION

Section 7.1 Termination Rights. This Agreement may be terminated by either Party
in the case of the failure of the other Party to fulfill any of its material
obligations hereunder (a “Default”) on ninety (90) days’ prior written notice to
the Party in Default, such notice to specify the performance failure of such
Party. Such termination shall not affect any of the obligations of the Parties
in existence on the date of such termination, including (i) any existing
obligations of Covanta to pay Royalties, (ii) any existing obligations of the

Execution Copy 18

--------------------------------------------------------------------------------

Parties in respect of existing Project Companies and (iii) any existing
obligations of the Parties in respect of any of the projects jointly being
pursued by the Parties which are the subject of other agreements that have been
entered into by the Parties.

Section 7.2 Cure Rights. Notwithstanding anything contained herein to the
contrary, a Party that is in Default shall be entitled to cure such Default by
satisfying its performance obligation prior to the end of such ninety (90) day
period. Furthermore, if such Party is diligently proceeding to cure such Default
but such cure cannot be accomplished within such ninety (90) day period, the
Party in Default shall be given up to an additional sixty (60) days to cure the
Default so long as such Party continues to diligently pursue curing the Default.
If the Default is cured by the Party that is in Default prior to the end of the
cure period, then the notice of termination shall be null and void. If a Party
fails to cure a Default, then this Agreement shall terminate on the date set
forth in the notice of Default, but in no event prior to ninety (90) days
following the issuance of such notice of Default.

ARTICLE 8 – REMEDIES

Section 8.1 Injunctive Relief and Specific Performance. The Parties acknowledge
and agree that irreparable damage might occur if any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached. It is therefore agreed that each of the Parties will be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in any
court of the United States located in the State of New York or in any New York
state court, this being in addition to any other remedy to which such Party is
entitled at law or in equity.

Section 8.2 Limitation of Liability. The Parties expressly waive any claims
against each other and their respective Affiliates for indirect, special,
non-compensatory, incidental, punitive, exemplary or consequential damages of
any type, whether arising in contract or tort (including negligence, whether
sole, joint or concurrent or strict liability), arising out of or relating to
this Agreement or a breach hereof; provided, however, that this provision shall
not waive any claims that the Parties may have under any other agreements
entered into between the Parties. The limitations on liability and the remedies
set forth in this Agreement have been expressly bargained for by the Parties and
reflect the knowing allocation of the risks inherent in this Agreement between
the Parties.

ARTICLE 9 – RESOLUTION OF DISPUTES

Section 9.1 Dispute Resolution. The Parties agree to cooperate with each other
in good faith to try to resolve any controversy or dispute between them arising
under this Agreement (each a “Dispute”) in accordance with the following
procedures:

     (a) If a Dispute cannot be resolved informally, such Dispute shall
initially be referred, through written notice by one Party to the other Party,
to a meeting of senior

Execution Copy 19

--------------------------------------------------------------------------------

management representatives of the Parties. The senior management representatives
will meet to resolve the Dispute within fifteen (15) days following presentation
of the matter to them.

     (b) If the Dispute cannot be resolved pursuant to Section 9.1(a), the Chief
Executive Officers of the Parties shall meet to resolve the Dispute within
fifteen (15) days following the conclusion of the consideration of the Dispute
under Section 9.1(a) .

     (c) If the matter is not resolved within thirty (30) days of the written
notice in Section 9.1(a), either Party may submit the Dispute to arbitration by
submitting a Request for Arbitration pursuant to Article 4 of the Rules of
Arbitration of the International Chamber of Commerce (the “ICC”) or such
equivalent arbitration rules of the ICC then in effect (the “ICC Rules”),
provided that nothing in this Agreement shall prevent or delay either Party from
applying for interim or conservatory measures pursuant to Article 23 of the ICC
Rules.

Section 9.2 Arbitration of Unresolved Disputes.

     (a) All Disputes arising out of or in connection with this Agreement that
are not resolved in accordance with the provisions of Section 9.1 shall be
finally settled under the ICC Rules by binding arbitration conducted in the
English language and held in Washington, D.C. before a panel of three (3)
arbitrators. Notwithstanding anything to the contrary in the ICC Rules, the
following procedures shall apply for the appointment of the three (3)
arbitrators. Each Party shall appoint one (1) arbitrator, obtain its appointee’s
acceptance of such appointment and deliver written notification of such
appointment and acceptance to the other Party within thirty (30) days from the
date that the Dispute was submitted to arbitration. If a Party fails to deliver
written notification of its appointment of an arbitrator and his/her acceptance
within the time period provided in this Section 9.2, then such arbitrator shall
be appointed by the ICC in accordance with the ICC Rules and be deemed a
Party-appointed arbitrator for all purposes hereof. The first two arbitrators so
selected shall select the third arbitrator (who shall act as chairman of the
arbitration proceedings), prior to the thirtieth (30th) day following the
appointment of the second Party-appointed arbitrator. If the Party-appointed
arbitrators are unable to select a neutral arbitrator, they shall jointly submit
a list of four names (two each) to the ICC, which shall select the third
arbitrator from the list submitted to it.

     (b) No arbitrator shall be a past or present employee or agent of, or
consultant or counsel to, a Party or any Affiliate of a Party, unless such
restriction has been waived in writing by the other Party to the proceeding.

     (c) The substantive law governing the Dispute shall be the laws of the
State of New York.

     (d) The arbitrators shall have the sole power and authority to determine
the arbitrability of any Dispute arising under or relating to this Agreement or
the subject matter hereof. Subject to any other relevant limitations set forth
elsewhere herein, the

Execution Copy 20

--------------------------------------------------------------------------------

arbitrators will have the power to award any type of relief that is just and
appropriate in the arbitrators’ discretion, including compensatory damages,
injunctive orders, orders for specific performances and declarations of rights.

     (e) The arbitrators shall not have power, however, to award punitive,
consequential, exemplary or treble damages or any other type of relief in the
nature of a penalty, and the Parties hereby expressly waive any right they might
otherwise have to such relief. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY
JURY WITH RESPECT TO ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 9.3 Finality; Enforcement. Any decision or award of a majority of an
arbitral panel, as applicable, shall be final and binding upon the Parties. Each
Party agrees that the arbitral award may be enforced against it or its assets
wherever they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof. The Parties hereby waive any
right to appeal or to review of the decision or the award of an arbitral panel
by any court or tribunal and also waive any objections to the enforcement of
such decision or award.

Section 9.4 Costs. The costs of arbitration shall be paid in accordance with the
decision of the arbitral panel pursuant to the ICC Rules.

Section 9.5 Continuing Performance Obligations. The existence of any Dispute or
the pendency of the Dispute resolution procedures set forth herein will not
relieve or excuse a Party from its ongoing duties and obligations under this
Agreement, and the Parties shall nevertheless proceed with the performance of
this Agreement in accordance with the terms hereof.

ARTICLE 10 – REPRESENTATIONS AND WARRANTIES

Section 10.1 Party Representations. As of the Effective Date, each Party
represents and warrants to the other Party that:

     (a) It is duly organized and validly existing and, where applicable, is in
good standing under the laws of the jurisdiction of its formation and it has all
requisite power and authority to enter into and perform its obligations under
this Agreement;

     (b) The execution, delivery and performance of this Agreement have been
authorized and approved by its Board of Directors and do not and will not (i)
violate any law, rule, regulation, order, decree or permit which is applicable
to it or (ii) violate its organizational documents or any agreement to which it
is a party;

     (c) This Agreement is a legal and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except to the
extent enforceability is modified by bankruptcy, reorganization and other
similar laws affecting the rights of creditors generally and by general
principles of equity; and

Execution Copy 21

--------------------------------------------------------------------------------

     (d) There is no litigation pending or, to the best of its knowledge,
threatened to which such Party, its parent or any of its subsidiaries is a party
that, if adversely determined, would have a material adverse effect on the
financial condition, prospects or business of such Party or its ability to
perform its obligations under this Agreement.

Section 10.2 Additional Representation by Global. As of the Effective Date,
Global is not in discussions with any Competitor of Covanta relating to the
Technology.

ARTICLE 11 – GENERAL PROVISIONS

Section 11.1 Expenses. Except as is otherwise expressly provided in this
Agreement, each Party will bear its respective expenses incurred in connection
with the preparation, execution and performance of this Agreement.

Section 11.2 Confidentiality. The Parties agree to maintain the confidentiality
of this Agreement and the terms and conditions hereof. Any public announcements
or similar publicity with respect to this Agreement shall be issued at such time
and in such manner as the parties shall jointly determine. Notwithstanding the
foregoing, each Party (and its Affiliates) shall have the right to make all such
disclosures as required by applicable law or by any governmental body, including
any stock exchange or securities market to whose regulations or disclosure
requirements a Party is subject, without the consent of the other Party hereto;
provided, however, that in the event of any such required disclosure, the
disclosing Party (and its Affiliates), to the extent reasonably practicable,
shall provide the other Party with advance notice of any such disclosure and an
opportunity to comment thereon. The parties acknowledge that it is their intent
to limit, to the fullest extent possible, any publicity regarding their joint
cooperation during the Interim Period, it being recognized, however, that
Covanta will need to contact public officials in connection with securing
permits or other approvals for the Demonstration Plant. In such regard, Covanta
will undertake to obtain assurances of confidentiality from such public
officials, but disclosures may nevertheless result.

Section 11.3 Notices. All notices, consents, waivers and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (i) delivered by hand (with written confirmation of receipt), (ii)
sent by telecopier (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (iii) when received
by the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

Execution Copy 22

--------------------------------------------------------------------------------


  Global:       Global Energy, Inc.   Moshe Aviv Tower, 38th Floor   Ramat Gan
52520, Israel   Attention: Asi Shalgi   Facsimile: +972-77-202-5445      
Covanta:       Covanta Energy Corporation   c/o Covanta Holding Corporation   40
Lane Road   Fairfield, NJ 07004, USA   Attention: General Counsel   Facsimile:
+1-973-882-7357

Section 11.4 Waiver. Neither the failure nor any delay by either Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (i) no claim or
right arising out of this Agreement can be discharged by one Party, in whole or
in part, by a waiver or renunciation of the claim or right unless in a writing
signed by the other Party, (ii) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given and (iii) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of such Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.

Section 11.5 Entire Agreement and Modification. This Agreement supersedes all
prior agreements between the Parties with respect to its subject matter and
constitutes a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the Party to be charged
with the amendment.

Section 11.6 Assignment. Neither Party may assign its rights under this
Agreement, in whole or in part, without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed, except that
each Party may make an assignment of this Agreement to an Affiliate (so long as
such Party remains liable for its obligations hereunder following such
assignment) and each Party may make a collateral assignment of its rights
hereunder to one or more lender(s) in connection with the financing being
arranged by such Party. In the case of a collateral assignment by one Party to
one or more lenders, the other Party shall, if requested to so, negotiate the
terms of a consent to assignment in good faith and enter into such consent
without delay. Notwithstanding the

Execution Copy 23

--------------------------------------------------------------------------------

foregoing, a Party may withhold its consent in the case of a proposed assignment
to a Person that is a Competitor of the Party whose consent is being sought.

Section 11.7 Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable by any court of competent jurisdiction, the
other provisions of this Agreement will remain in full force and effect. Any
provision of this Agreement held invalid, illegal or unenforceable only in part
or degree will remain in full force and effect to the extent not held invalid,
illegal or unenforceable.

Section 11.8 Governing Law. This Agreement will be governed by, and construed in
accordance with the laws of, the State of New York without regard to its
conflicts of law (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

Section 11.9 No Power of Representation. Neither Party shall have the authority
or right under this Agreement to, nor shall either Party hold itself out as
having the authority or right under this Agreement to, (i) assume, create or
undertake any obligation of any kind whatsoever, express or implied, on behalf
of or in the name of the other Party without the express prior written consent
of such other Party or (ii) accept service of any legal process addressed to or
intended for such other Party.

Section 11.10 No Partnership. Nothing in this Agreement shall be construed as
creating a partnership, association, joint venture or any other legal entity
between the Parties (including their Affiliates), nor a fiduciary relationship
between the Parties (including their Affiliates).

Section 11.11 No Third Party Beneficiaries. No provision of this Agreement is
intended or is to be construed to confer upon any Person, other than the Parties
and their respective Affiliates and successors and permitted assigns, any rights
or remedies under or by reason of this Agreement.

Section 11.12 Compliance with Law. Each Party and its Affiliates shall comply
with all applicable laws, including the Foreign Corrupt Practices Act of 1977 of
the United States of America (15 U.S.C. §§ 78dd-1, et seq.), in its or their
performance of any activities hereunder.

Section 11.13 Counterparts and Facsimile Signatures. This Agreement, and any
other agreement, instrument, certificate of other documents desirable to be
executed and delivered in order to consummate the Contemplated Transactions, may
be executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement. Any such document may be
executed by facsimile signature.

[Signature page follows]

Execution Copy 24

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

  GLOBAL ENERGY, INC.                            By: /s/ Asi Shalgi     Asi
Shalgi, Chief Executive Officer               COVANTA ENERGY CORPORATION        
                   By: /s/ Timothy J. Simpson     Timothy J. Simpson, Executive
Vice     President and General Counsel


Execution Copy 25

--------------------------------------------------------------------------------

EXHIBIT 1 – KEY TERMS OF LLCA

Newly Formed Entity:

As is provided for in Section 2.3(g), Covanta shall form a separate limited
liability company (the “Project Company”) for each Project that is to be owned
jointly by Covanta and Global.

 



State of Organization:

Unless the Parties agree otherwise, the Project Company shall be formed under
the laws of the State of Delaware and shall be authorized to do business in all
such other states as required for the ownership and operation of the Project.

 



Members:

The members of the Project Company (the “Members”) shall be Covanta or its
Affiliate and Global or its Affiliate.

 



Board of Managers:

The business and affairs of the Project Company shall be managed and directed by
a board of managers (the “Board of Managers”) consisting of three (3) individual
Managers, each entitled to one vote. So long as Global has committed to invest
at least twenty percent (20%) of the total equity required for the Project in
the Project Company (the “Total Required Equity”), Covanta shall appoint two (2)
of the Managers and Global shall appoint (1) of the Managers. If Global has
committed to invest less than twenty percent (20%) of the Total Required Equity,
Global shall not have the right to appoint a Manager and Covanta shall appoint
all of the Managers of the Project Company. If Global has committed to invest at
least twenty percent (20%) of the Total Required Equity and Global fails to
actually fund at least such percentage, Global shall lose its right to appoint
one of the Managers thereafter.

 



Meetings of Board:

The Board of Managers may take actions by the unanimous consent of the Managers
without a meeting or by a majority vote at any regular or special meetings,
subject to at least fifteen (15) days’ prior notice for special meetings to
allow all the Managers to be present at the meeting. The presence of two
Managers shall constitute a quorum for the Board of Managers to vote on matters;
provided, however, that the Board of Managers shall not be authorized to vote on
any matter that requires a Unanimous Decision (defined below) unless the Manager
that is designated by Global attends the meeting (but only if Global is
authorized to appoint one of the Managers as provided for herein).


Execution Copy 26

--------------------------------------------------------------------------------


Unanimous Decisions:

The following decisions shall require the unanimous vote of the Board of
Managers (each a “Unanimous Decision”):

 





(i)

Any consolidation, liquidation, reorganization, winding-up, merger or sale of
the Project Company;

 





(ii)

A transfer, assignment or sale of all or substantially all of the assets or
business of the Project Company;

 





(iii)

Any action that would alter or change any of the rights, privileges, obligations
or liabilities or Global or dilute the voting interest of Global;

 





(iv)

The incorporation, establishment or acquisition of an ownership interest in any
other entity;

 





 

(v)

Entering into any partnership or joint venture;

 





(vi)

Decisions regarding tax elections, the adjudication of tax disputes, the
settlement of tax disputes and other tax matters of the Project Company to the
extent any such decision could have a material adverse effect on Global;

 





(vii)

The offering of equity interests in the Project Company on a public securities
market;

 





(viii)

Any material modification or amendment to the Certificate of Formation of the
Project Company or  the LLCA; and 

 





(ix)

Any contract or other transaction entered into by the Project Company and a
Member or any Affiliate of a Member.

 





Cessation of Operations:

Notwithstanding anything contained herein to the contrary, Covanta shall have
the unilateral right to cease operating the Project as provided for in Section
5.1(d) of the Business and Royalty Agreement, following which the Parties shall
cooperate together in good faith to decide how to dispose of the Project or the
Project Company. If the Parties cannot agree, Covanta shall be entitled to
dispose of the Project or the Project Company in a commercially reasonable
manner. In such event, Global’s Manager shall be deemed to have consented to any
such commercially reasonable sale of the Project and/or a consolidation,
liquidation, reorganization,


Execution Copy 27

--------------------------------------------------------------------------------


winding-up, merger or sale of the Project Company under clause (i) of the
Unanimous Decisions provision above. It is further agreed that any such sale of
the Project or of the Membership Interests in the Project Company shall not be
subject to any of the Restrictions on Transfer provisions or the Right of First
Refusal provision set forth below.

 



Ownership:

All property, assets and work product which is developed by the Project Company
shall be owned by and in the name of the Project Company and not in the name of
any of the Members or Managers.

 



Minimum Ownership:

If Global makes a commitment to provide a portion of the Total Required Equity
and Global later fails to fund all or a portion of its equity investment as such
funds are required for the Project and if, as a result of such failure, Global’s
membership interest falls below the minimum investment of ten percent (10%) of
the Total Required Equity, Covanta shall have the right to require Global to
sell its entire membership interest in the Project Company to Covanta at a price
equal to seventy-five percent (75%) of the amount actually invested by Global in
respect of such membership interest.

 



Pro Rata Interests:

The Members shall be entitled to their pro rata share of each item of income,
gain, loss, deduction and credit derived by the Project Company and to their pro
rata share of the net distributable cash flow of the Project Company.

 



Officers:

The Board of Managers will have the authority to designate officers of the
Project Company, which shall consist of at least a President, a Secretary and a
Treasurer. The Board of Managers may appoint such other officers and agents as
it shall deem necessary or advisable, who shall hold their offices for such
terms and shall exercise such powers and perform such duties as shall be
determined from time to time by the Board of Managers. Neither the Managers nor
the officers shall receive compensation for their services to the Project
Company in such capacities.

 



Employees:

The Project Company shall not have any employees. All services shall be
performed under service contracts by third parties.


Execution Copy 28

--------------------------------------------------------------------------------


Limitation of Liability:

None of the Members, Managers and officers of the Project Company shall be
obligated personally for any of the debts, obligations or liabilities of the
Project Company solely by reason of being a Member, a Manager or an officer of
the Project Company.

 



Tax Status:

It is the intention of the Members that the Project Company be treated as a
partnership for federal tax purposes and all relevant state tax purposes, where
possible.

 



Restrictions on Transfer:

Each Member may sell or transfer all or a portion of its membership interest in
the Project Company to a third party, subject, however, to the Right of First
Refusal of the other Member as set forth below.

 



Notwithstanding the foregoing, any Member may transfer its economic interest in
such Member’s ownership interest in the Project Company to an Affiliate;
provided, however, that such transfer shall give the transferee only the right
to receive distributions, income, gain and loss allocable to such Member’s
ownership interest to which such Member would otherwise be entitled.

 



Right of First Refusal:

If any Member wishes to sell its membership interest in the Project Company to a
non-Affiliate, such offering Member shall first offer to sell its membership
interest to the other Members by delivering notice which shall include the terms
of the offer. Each other Member shall have the right to purchase all of the
membership interest so offered. If none of the Members accept the offer, the
offering Member may transfer all of its membership interest to a third party on
terms no more favorable to the third party than those originally offered to the
other Members, subject to the consent of the other Members as provided above.

 



Dispute Provision:

Unless the Parties agree otherwise, the dispute provisions set forth in Article
9 of the Agreement shall be incorporated in the LLCA.


Execution Copy 29

--------------------------------------------------------------------------------

EXHIBIT 2 – FORM OF EQUITY COMMITMENT LETTER

[COVANTA LETTERHEAD]

____________ __, 20__

Mr. ________________
[Global Energy, Inc. or Relevant Affiliate]
Moshe Aviv Tower, 38th Floor
Ramat Gan 52520, Israel

Re: Equity Commitment

This letter will confirm the commitment of [Global Energy, Inc., a Delaware
corporation] (“Global”), to invest equity in the project being developed by
[Covanta Energy, Inc., a Delaware corporation] (“Covanta”) in the
___________________project (the “Project”) being developed in
_____________________.

Covanta [has formed/will form] a limited liability company (the “Project
Company”) under the laws of the State of Delaware and [has qualified/intends to
qualify] the Project Company to do business in _______________.

Covanta estimates that the total capital cost of the Project, including all the
development costs, engineering, procurement and construction costs, start-up
costs and initial working capital, is $__________ (the “Total Required Equity”).
The current capital cost budget is attached hereto as Schedule 1. Covanta shall
update the capital cost budget from time to time as the development of the
Project proceeds and provide such updates to Global.

A tentative schedule for the funding of the Total Required Equity, on a monthly
basis, is attached hereto as Schedule 2. Covanta shall update the funding
schedule from time to time as the development of the Project proceeds and
provide such updates to Global.

Global hereby acknowledges and agrees that the Total Required Equity and the
tentative equity funding schedule are estimates and that the ultimate equity
investment and equity funding schedule shall be what is actually required for
the Project once a Purchase Order is to be issued and construction of the
Project is to proceed.

Global has notified or advised Covanta that it wants to invest ______ percent
(__%) of the Total Required Equity. [As the percentage is less than twenty
percent (20%) of the Total Required Equity, Global shall not have the right to
appoint an individual to the Board of Managers of the Project Company.] [This
sentence shall only be included in the

Execution Copy 30

--------------------------------------------------------------------------------

letter if Global commits to invest less than twenty percent (20%) of the Total
Required Equity.]

Once the development of the Project advances to a point where Covanta believes
that the Project is likely to proceed, Covanta will prepare a draft of the
limited liability company agreement (the “LLCA”) for the Project Company based
on the model agreement that was negotiated by the parties under the Business and
Royalty Agreement and provide it to Global for review. Thereafter, the parties
shall cooperate together in good faith to negotiate and finalize the terms of
the LLCA.

In connection with the Project, the parties have further agreed as follows:
____________________________________________________________________________________________________________________________.

Please confirm the amount of your equity commitment and your acceptance of the
other terms of this equity commitment letter agreement by signing in the space
provided below and returning it to me within thirty (30) days of the date
hereof.

Sincerely yours,

Name:   Title:   [Covanta Energy, Inc.]           [Global Energy, Inc.] hereby
confirms that it will provide ________ percent (__%) of the Total Required
Equity and that it agrees with all the terms of this equity commitment letter
agreement.                 By:   Name:   Title:   Date:  


Execution Copy 31

--------------------------------------------------------------------------------

SCHEDULE 1 – TOTAL CAPITAL BUDGET

SCHEDULE 2 – PRELIMINARY EQUITY FUNDING SCHEDULE

 

 

 

 

Execution Copy 32

--------------------------------------------------------------------------------